Title: To James Madison from Albert Gallatin, 17 March 1812 (Abstract)
From: Gallatin, Albert
To: Madison, James


17 March 1812, Treasury Department. Encloses a letter from Winslow Lewis [not found] “proposing to sell his patent right for lighting the Light-Houses in the United States, and also to fit up all the said houses with the proper apparatus, for 24,000 Dollars.” That sum would include “his compensation and personal expenses; the purchase of the apparatus and expenses, other than his own, to be paid by the United States.” The enclosed documents [not found] will “explain the utility of the invention; and if the President is satisfied that the sum asked is reasonable, a contract will be made with Mr. Lewis on that basis.”
